Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022, which references the claims and arguments submitted on 06 September 2022, has been entered.

Applicant’s Response
	In Applicant’s Response dated 06 September 2022, Applicant amended claims 1, 12, and 19, and argued against all rejections put forth in the Final Rejection dated 28 July 2022.
	Based on the amendments to the claims, the rejections of claims 1-6, 8, 10-16, and 18-30 under 35 U.S.C. 103 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, 19-22, 24-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al., U.S. Patent Number 8,548,848 B1 in view of Hou, Chan V., U.S. Patent Publication Number 2021/0160551 A1.

Claim 1:
Shaw discloses a method, comprising: 
receiving, by a first computing system and from a client device, a request to access first content (see Column 11, Lines 23-29 – Shaw discloses this limitation in that a user provides input to select an ad.); 
initiating, by the first computing system and in response to receiving the request, loading of the first content for the client device (see Column 11, Lines 23-29 – Shaw discloses this limitation in that the page load request for the ad landing page is triggered.); 
sending, from the first computing system to the client device, second content (see Column 9, Lines 21-27 – Shaw discloses this limitation in that the interstitial content is transmitted to the requesting device to be served at the display.); and 
causing, by the first computing system, the first content to be presented by the client device (see Column 11, Lines 34-35 – Shaw discloses this limitation in that interstitial content may be presented during the page load request, until the page loads.).
Shaw fails to expressly disclose:
after initiating the loading of the first content for the client device, selecting, by the first computing system, the second content.
Hou teaches:
after initiating the loading of the first content for the client device (see Paragraph 0108 and Figure 4 – Hou teaches this limitation in that context information for requesting interstitial content is collected and send to content sources, as indicated in steps 410 and 412. This may occur after step 408, transmitting the manifest playlist to the client video player.), selecting, by the first computing system, the second content (see Paragraph 0109-0113 and Figure 4 – Hou teaches this limitation in that in response to receiving context information and time length information for the interstitial content (advertisement), the content source may select interstitial content candidates (offers) to return to the stitcher system at step 414. The offers are evaluated and content is selected to be streamed within the first content (video) at step 416.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify the method, disclosed in Shaw, to include:
after initiating the loading of the first content for the client device, selecting, by the first computing system, the second content
for the purpose of enabling the manifest file to be more quickly presented to the user, and presenting more relevant interstitial content to the viewer (see Paragraph 0035). Further, both Shaw and Hou are concerned with selecting and presenting interstitial content to a user.

Claim 2:
The combination of Shaw and Hou teaches the method of claim 22, further comprising: 
retrieving, by the first computing system and using access credentials associated with a user operating the client device, the first data from an account of the user maintained by the second computing system (see Column 9, Lines 43-47 – Shaw discloses this limitation in that the interstitial content may be selected inferred based on user history and within a data access session.);
determining, by the first computing system, that the first data is indicative of an event of the account (see Column 7, Lines 45-52 – Shaw discloses this limitation in that the advertisement request may be generated by one of a number of triggering events.); and
generating, by the first computing system and using the first data, the second content to be indicative of the event (see Column 9, Lines 43-47 – Shaw discloses this limitation in that the interstitial content may be selected inferred based on user history and within a data access session.).  

Claim 3:
The combination of Shaw and Hou teaches the method of claim 2, further comprising: 
configuring, by the first computing system, the second content to include at least one user interface element that is selectable to cause an action to be taken with respect to the second computing system (see Column 4, Lines 57-60 – Shaw discloses this limitation in that the interstitial content may include a click-to-call or click-to-navigate ad.).  

Claim 4:
The combination of Shaw and Hou teaches the method of claim 3, further comprising: 
receiving, by the first computing system and from the client device, an indication that the at least one user interface element has been selected (see Column 12, Lines 35-45 – Shaw discloses this limitation in that a user may click to call a business (rather than wait for the landing page).); and 
causing, by the first computing system and in response to the indication, the action to be taken with respect to the second account (see Column 12, Lines 35-45 – Shaw discloses this limitation in that in response to clicking, a call may be initiated.).  

Claim 5:
The combination of Shaw and Hou teaches the method of claim 1, further comprising: 
determining, by the first computing system, an estimated load time for the first content to be renderable by the client device (see Column 11, Lines 45-50 – Shaw discloses this limitation in that an expected latency time may be estimated by the device when the request for the landing page is submitted.); and 
selecting, by the first computing system, the second content based at least in part on the estimated load time for the first content and an estimated consumption time for the second content (see Column 11, Lines 56-61 – Shaw discloses this limitation in that once the latency is determined or estimated, an appropriate sequence of display for part or all of the interstitial content is determined.).  
Shaw fails to expressly disclose:
after initiating the loading of the first content for the client device, selecting, by the first computing system, the second content.
Hou teaches:
after initiating the loading of the first content for the client device (see Paragraph 0108 and Figure 4 – Hou teaches this limitation in that context information for requesting interstitial content is collected and send to content sources, as indicated in steps 410 and 412. This may occur after step 408, transmitting the manifest playlist to the client video player.), selecting, by the first computing system, the second content (see Paragraph 0109-0113 and Figure 4 – Hou teaches this limitation in that in response to receiving context information and time length information for the interstitial content (advertisement), the content source may select interstitial content candidates (offers) to return to the stitcher system at step 414. The offers are evaluated and content is selected to be streamed within the first content (video) at step 416.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify the method, disclosed in Shaw, to include:
after initiating the loading of the first content for the client device, selecting, by the first computing system, the second content
for the purpose of enabling the manifest file to be more quickly presented to the user, and presenting more relevant interstitial content to the viewer (see Paragraph 0035). Further, both Shaw and Hou are concerned with selecting and presenting interstitial content to a user.

Claim 6:
The combination of Shaw and Hou teaches the method of claim 1, further comprising: 
determining that the first content has not loaded on the client device after a first time period (see Column 4, Lines 52-55 – Shaw discloses this limitation in that it is determined whether the landing page is unavailable or too slow.); and 
wherein sending the first instruction to the client device is based, at least in part, on determining that the first content has not loaded on the client device after the first time period (see Column 4, Lines 52-55 – Shaw discloses this limitation in that if it is determined that the landing page is unavailable or too slow, a call or navigate link may presented as the interstitial ad.).  

Claim 10:
The combination of Shaw and Hou teaches the method of claim 1, further comprising: 
causing, at least in part by the first computing system, a first view to be rendered by the client device while loading the first content from the first computing system, the first view indicating, at least in part, that the first content is being loaded (see Column 10, Lines 47-55 – Shaw discloses this limitation in that a progress bar for the landing page may provide an approximation for how much longer until a landing page becomes available. When it becomes available, it may notify the user by changing to a clickable feature.); 
determining that the first view has been rendered on the client device longer than a first time period (see Column 8, Lines 53-58 – Shaw discloses this limitation in that in situations where an estimated landing page load time is above a threshold, the interstitial selector selects interstitial content to hold the user’s interest.); 
wherein sending the first instruction to the client device is based, at least in part, on determining that the first view has been rendered on the client device longer than the first time period (see Column 8, Lines 53-58 – Shaw discloses this limitation in that in situations where an estimated landing page load time is above a threshold, the interstitial selector selects interstitial content to hold the user’s interest, and may be sent to the device for display.).  

Claim 11:
The combination of Shaw and Hou teaches the method of claim 1, further comprising: 
receiving, by the first computing system, an indication that the second content has been consumed from the client device (see Column 2, Lines 55-60 – Shaw discloses this limitation in that an interstitial content display end event may be registered from the mobile device.); and 
causing, at least in part by the first computing system, a first view to be rendered by the client device, the first view indicating that the first content is being loaded (see Figure 3 – Shaw discloses this limitation in that after the Interstitial ad is finished being presented (4050), the requested page is loaded (4060).).  

Claims 12-16:
	Claims 12-16 are the system claims corresponding to the method of clams 1-5, respectively. Claims 1-5 are anticipated by the combination of Shaw and Hou, per the rejections above. Shaw further discloses:
A first computing system, comprising: 
at least one processor (see Column 3, Lines 3-8); and 
at least one computer-readable medium encoded with instructions which, when executed by the at least one processor (see Column 3, Lines 33-38), cause the first computing system to perform a method.
Therefore, the combination of Shaw and Hou teaches every limitation of claims 12-16.

Claim 19:
Shaw discloses a method, comprising: 
sending, from a client device to a first remote computing system, a request to access first content that is accessible via the first remote computing system (see Column 11, Lines 23-29 – Shaw discloses this limitation in that a user provides input to select an ad, triggering the page load request for the ad landing page.); 
receiving, by the client device and from the first remote computing system via the network, second content (see Column 8, Lines 52-62 – Shaw discloses this limitation in that the interstitial selector may select interstitial content to hold the user’s attention while the first ad page is loading. Also see Column 10, Lines 1-4 – Shaw discloses this limitation in that an advertisement (first content) from entity (first computing system) such as a video game system may allow for interstitial ads (second content) related to a different entity (second computing system), such as delivery merchants.); 
receiving, by the client device and from the first remote computing system via the network, an instruction to present the second content on the client device (see Column 8, Lines 52-62 – Shaw discloses this limitation in that the interstitial selector may select interstitial content to hold the user’s attention while the first ad page is loading. Also see Column 10, Lines 1-4 – Shaw discloses this limitation in that an advertisement (first content) from entity (first computing system) such as a video game system may allow for interstitial ads (second content) related to a different entity (second computing system), such as delivery merchants.);
presenting, by the client device and based at least in part on the instruction, the second content (see Column 9, Lines 21-27 – Shaw discloses this limitation in that the interstitial content is transmitted to the requesting device to be served at the display.); and 
presenting, by the client device and after the first content has been loaded by the first remote computing system, the first content (see Column 11, Lines 34-35 – Shaw discloses this limitation in that interstitial content may be presented during the page load request, until the page loads.).
Shaw fails to expressly disclose:
after the first computing system has initiated loading of the first content for the client device in response to the request, receiving, by the client device and from the first remote computing system via the network, an instruction to present the second content on the client device while the first content is being loaded by the first remote computing system.
Hou teaches:
after the first computing system has initiated loading of the first content for the client device in response to the request (see Paragraph 0108 and Figure 4 – Hou teaches this limitation in that context information for requesting interstitial content is collected and send to content sources, as indicated in steps 410 and 412. This may occur after step 408, transmitting the manifest playlist to the client video player.), receiving, by the client device and from the first remote computing system via the network, an instruction to present the second content on the client device while the first content is being loaded by the first remote computing system (see Paragraph 0109-0113 and Figure 4 – Hou teaches this limitation in that in response to receiving context information and time length information for the interstitial content (advertisement), the content source may select interstitial content candidates (offers) to return to the stitcher system at step 414. The offers are evaluated and content is selected to be streamed within the first content (video) at step 416. Also see Paragraph 0038 – Hou further states that the request for interstitial content may be transmitted after the transmission of the playlist manifest to the client device.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify the method, disclosed in Shaw, to include:
after the first computing system has initiated loading of the first content for the client device in response to the request, receiving, by the client device and from the first remote computing system via the network, an instruction to present the second content on the client device while the first content is being loaded by the first remote computing system
for the purpose of enabling the manifest file to be more quickly presented to the user, and presenting more relevant interstitial content to the viewer (see Paragraph 0035). Further, both Shaw and Hou are concerned with selecting and presenting interstitial content to a user.

Claim 20:
The combination of Shaw and Hou teaches the method of claim 19, further comprising: 
rendering, by the client device, a first graphical user interface (GUI) indicating that the first content is accessible via the first remote computing system (see Column 10, Lines 47-55 – Shaw discloses this limitation in that a progress bar for the landing page may provide an approximation for how much longer until a landing page becomes available. When it becomes available, it may notify the user by changing to a clickable feature.); 
rendering, by the client device, a second GUI indicating that the first content is being loaded (see Column 10, Lines 47-55 – Shaw discloses this limitation in that a progress bar for the landing page may provide an approximation for how much longer until a landing page becomes available. When it becomes available, it may notify the user by changing to a clickable feature.); 
wherein presenting the second content includes presenting, by the client device, a third GUI providing the second content (see Column 6, Lines 30-35 – Shaw discloses this limitation in that the landing page may be loaded underlying the interstitial content GUI.), and presenting the first content includes presenting, by the client device, a fourth GUI providing the first content (see Column 8, Lines 55-60 – Shaw discloses this limitation in that the interstitial content may be a video sequence, a slideshow, a game, or a demo. Further, see Column 6, Lines 46-50 – Shaw further discloses that a user may be able to go “back” to the interstitial content (hence, they are presented in two different interfaces).).

Claim 21:
As indicated in the above rejection, the combination of Shaw and Hou teaches every limitation of claim 1. Shaw fails to expressly disclose:
after initiating the loading of the first content for the client device, determining, by the first computing system, to cause the client device to present the second content while the first content is being loaded.
Hou teaches:
after initiating the loading of the first content for the client device (see Paragraph 0108 and Figure 4 – Hou teaches this limitation in that context information for requesting interstitial content is collected and send to content sources, as indicated in steps 410 and 412. This may occur after step 408, transmitting the manifest playlist to the client video player.), determining, by the first computing system, to cause the client device to present the second content while the first content is being loaded (see Paragraph 0109-0113 and Figure 4 – Hou teaches this limitation in that in response to receiving context information and time length information for the interstitial content (advertisement), the content source may select interstitial content candidates (offers) to return to the stitcher system at step 414. The offers are evaluated and content is selected to be streamed within the first content (video) at step 416. Also see Paragraph 0038 – Hou further states that the request for interstitial content may be transmitted after the transmission of the playlist manifest to the client device.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify the method, disclosed in Shaw, to include:
after initiating the loading of the first content for the client device, determining, by the first computing system, to cause the client device to present the second content while the first content is being loaded
for the purpose of enabling the manifest file to be more quickly presented to the user, and presenting more relevant interstitial content to the viewer (see Paragraph 0035). Further, both Shaw and Hou are concerned with selecting and presenting interstitial content to a user.

Claim 22:
The combination of Shaw and Hou teaches the method of claim 1, further comprising: 
receiving, by the first computing system and from a second computing system via the network, first data indicative of the second content (see Column 9, Lines 21-27 – Shaw discloses this limitation in that the interstitial content is transmitted to the requesting device to be served at the display.).  

Claim 24:
As indicated in the above rejection, the combination of Shaw and Hou teaches every limitation of claim 1. Shaw fails to expressly disclose:
wherein the first computing system sends the second content to the client device after the first computing system receives the request.
Hou teaches:
wherein the first computing system sends the second content to the client device after the first computing system receives the request (see Paragraph 0109-0113 and Figure 4 – Hou teaches this limitation in that in response to receiving context information and time length information for the interstitial content (advertisement), the content source may select interstitial content candidates (offers) to return to the stitcher system at step 414. The offers are evaluated and content is selected to be streamed within the first content (video) at step 416. Also see Paragraph 0038 – Hou further states that the request for interstitial content may be transmitted after the transmission of the playlist manifest to the client device.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to modify the method, disclosed in Shaw, to include:
wherein the first computing system sends the second content to the client device after the first computing system receives the request
for the purpose of enabling the manifest file to be more quickly presented to the user, and presenting more relevant interstitial content to the viewer (see Paragraph 0035). Further, both Shaw and Hou are concerned with selecting and presenting interstitial content to a user.

Claim 25:
The combination of Shaw and Hou teaches the method of claim 4, wherein causing the action to be taken with respect to the account comprises:
 instructing, by the first computing system and using the access credentials, the second computing system to add second data indicative of the action to the account  (see Column 9, Lines 43-47 – Shaw discloses this limitation in that the interstitial content may be selected inferred based on user history and within a data access session.).

Claims 26, 27, 29, and 30:
	Claims 26, 27, 29, and 30 are the system claims corresponding to the method of clams 21, 22, 24, and 25, respectively. Claims 21, 22, 24, and 25 are anticipated by the combination of Shaw and Hou, per the rejections above. Shaw further discloses:
A first computing system, comprising: 
at least one processor (see Column 3, Lines 3-8); and 
at least one computer-readable medium encoded with instructions which, when executed by the at least one processor (see Column 3, Lines 33-38), cause the first computing system to perform a method.
Therefore, the combination of Shaw and Hou teaches every limitation of claims 26, 27, 29, and 30.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shaw and Hou in view of Narayan et al., U.S. Patent Publication Number 2020/0034874 A1.

Claim 8:
As indicated in the above rejection, the combination of Shaw and Hou teaches every limitation of claim 1. The combination fails to expressly teach:
receiving, by the first computing system, an indication that the second content has been consumed from the client device; and 
sending, by the first computing system to the client device, a representation of third content, the third content to be consumed from the client device while the first content is being loaded.  
Narayan teaches:
receiving, by the first computing system, an indication that the second content has been consumed from the client device (see Paragraph 0057 – Narayan teaches this limitation in that when the advertisement slot is outside of the viewing window (the user has already viewed the ad), the computer system may request a next advertisement.); and 
sending, by the first computing system to the client device, a representation of third content, the third content to be consumed from the client device while the first content is being loaded (see Paragraphs 0056-0057 – Narayan teaches this limitation in that the next advertisement may be loaded into the viewer’s interface.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in the combination of Shaw and Hou, to include:
receiving, by the first computing system, an indication that the second content has been consumed from the client device; and 
sending, by the first computing system to the client device, a representation of third content, the third content to be consumed from the client device while the first content is being loaded
for the purpose of allowing for the advertisements to be further intended for the user based on engagement (see Paragraph 0011). Further, both Shaw and Narayan are concerned with consecutively presenting content to a user.

Claim 18:
	Claim 18 is the system claim corresponding to the method of claim 8. Claim 8 is rejected under the combination of Shaw, Hou, and Narayan, per the rejection above. Shaw further discloses:
A first computing system, comprising: 
at least one processor (see Column 3, Lines 3-8); and 
at least one computer-readable medium encoded with instructions which, when executed by the at least one processor (see Column 3, Lines 33-38), cause the first computing system to perform a method.
Therefore, the combination of Shaw, Hou, and Narayan every limitation of claim 8.

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shaw and Hou in view of Panwar et al., U.S. Patent Number 8,468,271 B1.

Claim 23:
As indicated in the above rejection, the combination of Shaw and Hou teaches every limitation of claim 2. The combination fails to expressly teach:
wherein the first computing system retrieves the first data from the account using an application programming interface (API) of the second computing system.  
Narayan teaches:
wherein the first computing system retrieves the first data from the account using an application programming interface (API) of the second computing system (see Column 34, Lines 38-41 – Panwar teaches this limitation in that an ad network may select an advertisement based on profile data and request it via an API.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in the combination of Shaw and Hou, to include:
wherein the first computing system retrieves the first data from the account using an application programming interface (API) of the second computing system
for the purpose of using profile data to extract interests of the user for more targeted advertising (see Column 34, Lines 30-35). Further, both Shaw and Panwar are concerned with consecutively presenting advertisement content to a user.

Claim 28:
	Claim 28 is the system claim corresponding to the method of claim 23. Claim 23 is rejected under the combination of Shaw, Hou, and Panwar, per the rejection above. Shaw further discloses:
A first computing system, comprising: 
at least one processor (see Column 3, Lines 3-8); and 
at least one computer-readable medium encoded with instructions which, when executed by the at least one processor (see Column 3, Lines 33-38), cause the first computing system to perform a method.
Therefore, the combination of Shaw, Hou, and Panwar every limitation of claim 28.

Response to Arguments
	Applicant’s arguments filed 06 September 2022 have been considered but are moot in light of the current rejection, specifically newly added references Hou et al., U.S. Patent Publication Number 2021/0160551 A1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D’anna et al., U.S. Patent Publication 2017/0212964 A1 discloses a method for rendering dynamic secondary content on a webpage (Abstract, [0041]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143